Exhibit 21 List of Subsidiaries 1. Bracknell Shore, LLC, a Nevada limited liability company 2. Debt Elimination Systems, a Nevada limited liability company 3. Ascot Crossing, LLC, a Nevada limited liability company 4. Debt to Wealth, LLC, a St. Kitts limited liability company 5. Chandon Group, Inc., a Nevada corporation 6. US Debt Relief, LLC, a Nevada limited liability company 7. Money Mastery, LLC, a Nevada limited liability company 8. US Debt Assistance Corp, a Nevada limited liability company 9. IWB Services, a St. Kitts corporation 10. Debt to Wealth, LLC 11. Financial Fitness, LLC, a Nevada limited liability company 12. Ideal Goodness, LLC, a Nevada limited liability company
